Case 3:20-cv-01728-MPS Document 95 Filed 05/27/21 Page 1 of 12

COVINGTON James Yoon

BEIJING BRUSSELS DUBAI FRANKFURT JOHANNESBURG Covington & Burling LLP

LONDON LOS ANGELES NEW YORK PALO ALTO One CityCenter

SAN FRANCISCO SEOUL SHANGHAI WASHINGTON 850 Tenth Street, NW
Washington, DC 20001-4956

T +1202 6625015
jyoon@cov.com

By Email May 24, 2021

The Honorable Michael P. Shea
Abraham Ribicoff Federal Building
United States Courthouse

450 Main Street - Room 217
Hartford, CT 06103

Re: CLJv. HUD, 20-CV-01728-MPS (D. Conn) - Discovery Dispute
Dear Judge Shea:

Plaintiffs respectfully submit this letter concerning a discovery dispute with Defendant
Housing Authority of the City of Hartford (“Hartford Housing”) regarding documents responsive
to Plaintiffs’ First Request for Production Nos. 1 and 1(e), which ask for:

e No. 1: All documents and communications concerning the Relocation.
e No. 1(e): All documents maintained on each Relocation Class Plaintiff as may be
required under 24 C.F.R. § 982.158.

I. Background

Plaintiffs are former tenants of three federally-subsidized properties in the North End of
Hartford. These properties were maintained in uninhabitable conditions, and consequently
Defendant U.S. Department of Housing and Urban Development (“HUD”) revoked their
subsidies. Am. Compl. § 13, ECF No. 90. All tenants of the properties were therefore forced to
move, and HUD agreed to provide them with Section 8 Housing Choice Vouchers. Id.
Defendant Hartford Housing applied for and accepted responsibility for administering the
vouchers of families from two of the properties, Clay Arsenal Renaissance Apartments
(“CARA”) and Infill. Jd. 9 14. Plaintiffs allege that Hartford Housing’s handling of these
relocations caused the Black and Hispanic families who resided in CARA and Infill to move to
racially segregated neighborhoods. Jd. § 29. By doing so, Hartford Housing violated the Fair
Housing Act by perpetuating segregation in Greater Hartford. Id. J¥ 197-208.

The documents currently in dispute are the case files of the former CARA and Infill
tenants who moved during the relocations at issue. These files, at a minimum, contain data on
the race of each person who moved and the location (and neighborhood) to which they moved.
On February 4, 2021, Plaintiffs served the disputed requests. Ex. A. On March 8, Hartford
Housing served responses and objections, which did not state it would withhold the case files
from production. Ex. B. During calls on April 9 and 30, Plaintiffs asked Hartford Housing to
Case 3:20-cv-01728-MPS Document 95 Filed 05/27/21 Page 2 of 12

COVINGTON

The Hon. Michael P. Shea
May 24, 2021

Page 2

confirm it was collecting these files. On May 14, Hartford Housing asserted it would not be
producing the files (despite its prior failure to object). The parties thereafter reached an impasse.

I. Argument

The Court should compel production of the requested case files because they are at the
core of Plaintiffs’ claims. To prove that Hartford Housing perpetuated segregation, Plaintiffs
require admissible evidence on (1) the racial composition of families who relocated from CARA
and Infill and (2) where those families moved. See Am. Compl. §§ 146-151 (describing
preliminary data supporting Plaintiffs’ allegations that Defendants perpetuated segregation in
Hartford). The case files contain that very information, as well as other information related to
the relocations at issue. Although counsel for Hartford Housing has characterized the request for
these files as a “fishing expedition,” that is far from the case. This is instead a targeted request
for files containing key demographic and location information—files so important that HUD
regulations require Hartford Housing to maintain this information for at least 3 years. See 24
C.F.R. § 982.158(e)f). Indeed, Plaintiffs anticipate the files will be key exhibits in any
summary judgment motion or trial.

Hartford Housing did not formally object to producing these files, and so waived any
right to do so now. See Ex. B; Fed. R. Civ. P 34(b)(3)(C). Instead, months after these requests
were served, Hartford Housing is now arguing it would be overly burdensome to produce them
because it would require redacting personal information. Any redaction burden, however, is self-
inflicted because Hartford Housing could designate the files as Confidential or Attorney’s Eyes
Only to avoid or reduce redactions. ECF No. 4. Even assuming arguendo that some redactions
will be necessary, Plaintiffs’ request for approximately 200 files containing highly relevant
information is proportional to the needs of the case—and Hartford Housing has failed to meet its
burden to show the contrary. See Ferguson v. TD Bank, N.A., 268 F.R.D. 153, 155 (D. Conn.
2010) (“[T]he objecting party bears the burden of demonstrating specifically how . .. each
[request] is .. . burdensome or oppressive by . . . offering evidence revealing the nature of the
burden.” (internal quotation marks and citations omitted)). Hartford Housing’s claim of burden
is also undermined by the position of other Defendants. Plaintiffs served identical requests on
Defendants City of Hartford and Imagineers, who possess similar files for tenants who moved
from a third property at issue in this lawsuit. City of Hartford’s only objection to producing
them was that they were in the possession of Imagineers; Imagineers agreed to produce them.

Lastly, Hartford Housing has suggested that this dispute is a non-issue because it will
produce the case files to the extent they are collected through a search of custodial files the
parties agreed will be searched in response to certain other requests. That is not a solution. The
case files at issue are not part of the custodial files that Hartford. Housing agreed to produce, and
as such, they will not be produced without court intervention.

For these reasons, Plaintiffs respectfully request the Court order Hartford Housing to
produce its case files for the tenants who moved from CARA and Infill during the relocation.
Case 3:20-cv-01728-MPS

COVINGTON

The Hon. Michael P. Shea
May 24, 2021
Page 3

ce: Anthony Corleto, Esq.
Jake Goldstein, Esq.

Document 95 Filed 05/27/21 Page 3 of 12

Respectfully submitted,
/s/ James Yoon

James Yoon
Case 3:20-cv-01728-MPS Document 95 Filed 05/27/21 Page 4 of 12

CERTIFICATION

Plaintiffs certify that they have complied with their good faith conference obligations

under Federal Rule of Civil Procedure 37(a)(1) and Local Rule 37(a).

By: /s/ James Yoon

Peter M. Haberlandt (# ct27036)

Erin Boggs (# ct22989)

OPEN COMMUNITIES ALLIANCE
75 Charter Oak Avenue

Suite 1-200

Hartford, CT 06106
phaberlandt@ctoca.org
eboggs@ctoca.org

J. L. Pottenger, Jr. (# ct05479)
Shana Hurley (law student intern)
Zoe Masters (law student intern)
Benjamin Gerig Shelly (law student intern)
Jerome N. Frank Legal Services
Organization

Yale Law School

P.O. Box 209090

New Haven, CT 06520-9090
(203) 432-4800
j-pottenger@ylsclinics.org

Thomas Silverstein #4 phv10914)
LAWYERS’ COMMITTEE FOR CIVIL
RIGHTS UNDER LAW

1500 K Street NW Suite 900
Washington, DC 20005

(202) 662-8600
tsilverstein@lawyerscommittee.org

Counsel for Plaintiffs

Lanny A. Breuer (# phv1 1026)
Shankar Duraiswamy (# phv10818)
Daniel Suleiman (# phv11024)
James Yoon (# phv11028)
COVINGTON & BURLING LLP
One CityCenter

850 Tenth Street NW
Washington, DC 20001

(202) 662-5324

Ibreuer@cov.com
dsuleiman@cov.com
sduraiswamy@cov.com
jJyoon@cov.com

Alexander Setzepfandt (# phv11023)
Sarah Mac Dougall (# phv1081e)
Shira Poliak (# phv11027)
COVINGTON & BURLING LLP
The New York Times Building
620 Eighth Avenue

New York, New York 10018
(212) 841-1000
asetzepfandt@cov.com
smacdougall@cov.com
spoliak@cov.com
Case 3:20-cv-01728-MPS Document 95 Filed 05/27/21 Page 5 of 12

EXHIBIT A - Excerpts of Plaintiffs’ Requests
Case 3:20-cv-01728-MPS Document 95 Filed 05/27/21 Page 6 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

CENTER FOR LEADERSHIP AND )
JUSTICE, for itself; TRINITY CLAUDIO, )
YULISSA ESPINAL, MARINA ILARRAZA, )
ASHLEY MATOS, MIRNA MEDINA, )
MILAGROS ORTIZ, MARITZA ROSARIO )
and NETZABILIE TORRES, individually and )
on behalf of all others similarly situated, ECF Case

PLAINTIFFS, CASE NO. 3:20-CV-01728-MPS

V. PLAINTIFFS’ FIRST SET OF
REQUESTS FOR PRODUCTION OF
DOCUMENTS TO DEFENDANT
HOUSING AUTHORITY OF THE
CITY OF HARTFORD

UNITED STATES DEPARTMENT OF
HOUSING AND URBAN DEVELOPMENT;
BEN CARSON, in his official capacity as
Secretary of United States Department of
Housing and Urban Development; HOUSING
AUTHORITY OF THE CITY OF
HARTFORD; THE CITY OF HARTFORD, _)
d/b/a THE CITY OF HARTFORD HOUSING)
AUTHORITY; and IMAGINEERS, LLC, )

)

ee ee lil

DEFENDANTS.

PLAINTIFFS’ FIRST SET OF REQUEST FOR PRODUCTION OF DOCUMENTS TO
DEFENDANT HOUSING AUTHORITY OF THE CITY OF HARTFORD

Pursuant to Federal Rules of Civil Procedure 26 and 34, and Local Civil Rule 26,
Plaintiffs Trinity Claudio, Yulissa Espinal, Marina Ilarraza, Ashley Matos, Mirna Medina,
Milagros Ortiz, Maritza Rosario, and Netzabilie Torres, individually and on behalf of all others
similarly situated, and Center for Leadership and Justice (“CLJ”) (collectively, “Plaintiffs”,
through their undersigned counsel, hereby request that Defendant Housing Authority of the City
of Hartford produce the documents and things described below for inspection and copying at the
offices of Covington & Burling LLP, One CityCenter, 850 Tenth Street NW, Washington, DC
20001, or at a place mutually agreeable to the parties within the time prescribed by Federal Rules

of Civil Procedure, in accordance with the definitions and instructions below.
Case 3:20-cv-01728-MPS Document 95 Filed 05/27/21 Page 7 of 12

communications that attach or enclose the subject matter, even if the subject matter is not
otherwise mentioned or stated in the document or communication.

19. The term “Relocation” refers to the relocation of families who received housing
choice vouchers after HUD terminated its HAP contract with the Clay Arsenal Renaissance
Apartments (“CARA”), Barbour Gardens, and/or Infill I properties.

20. The term “Relocation Class Plaintiffs” refers to all persons whose families
received housing choice vouchers and were relocated after HUD terminated its HAP contract
with the Clay Arsenal Renaissance Apartments (“CARA”), Barbour Gardens, and/or Infill I
properties.

21. The terms “You” and “Your” refer to Housing Authority of the City of Hartford
and each of its respective predecessors, successors, divisions, subsidiaries, and affiliates; each
other person directly or indirectly, wholly or in part, owned or controlled by them; each
partnership or joint venture to which any of them is a party; and all present and former directors,
officers, employees, agents, consultants, or other persons acting on behalf of any of them.

22. To bring within the scope of these requests all documents that might otherwise be
construed to be outside of their scope, the following rules of construction apply: (i) the
masculine, feminine, or neuter pronoun shall not exclude other genders; (ii) the word “including”
shall be read to mean “including without limitation”; (iii) the present tense shall be construed to
include the past tense and vice versa; (iv) references to employees, officers, directors, or agents
shall include both current and former employees, officers, directors, and agents; (v) the terms
“and” and “or,” and “all” and “each,” shall be construed in accordance with Local Civil Rule
26(d); and (vi) in accordance with Local Civil Rule 26(d), the use of the singular form of any

word includes the plural and vice versa.
Case 3:20-cv-01728-MPS Document 95 Filed 05/27/21 Page 8 of 12

13. If You redact information from a document produced in response to a request,
You shall identify the redaction by stamping the word “Redacted” on the document at each place
where information has been redacted and separately log each redaction on the privilege log.

14. —_ In producing documents, produce the originals if the originals differ in any
respect from copies. Documents that are in paper form or that constitute other physical objects
from which recorded information may be visually read, as well as audio or video tapes and
similar recordings, should be produced in their original form or in copies that are exact
duplicates of the originals.

15. All electronically stored information and documents should be produced in
accordance with the parties’ agreement or court order.

16. | Hard copy documents should be produced as they are maintained in the normal
course of business and: (a) all associated file labels, file headings thereon, and file folders shall
be produced together with the responsive documents from each file such that the labels,
headings, and folders precede the documents with which they are associated; (b) all documents
that cannot be legibly copied shall be produced in their original form; otherwise, You may
produce photocopies; and (c) each page shall be given a discrete production number. Thus, all
documents that are physically attached to each other shall be produced in that form. Documents
that are segregated or separated from other documents, whether by inclusion in binders, files or
sub-files, or by the use of dividers, tabs or any other method, shall be produced in that form. In
addition, documents shall be produced in the order in which they were maintained.

Il. Requests for Production

i. All documents and communications concerning the Relocation, including:
a. All documents concerning Your appointment to serve as HCV program

administrator for the Relocation Class Plaintiffs from the CARA and Infill I
Case 3:20-cv-01728-MPS Document 95 Filed 05/27/21 Page 9 of 12

2.

properties, including any proposals or applications submitted prior to Your

appointment;

. All documents concerning Your provision of, and Your decision to provide, any

benefits and services, including Mobility Counseling Services, to the Relocation
Class Plaintiffs;
All documents concerning the selection of Leumas to provide, and Leumas’s

provision of, benefits and services to the Relocation Class Plaintiffs;

. All documents concerning the deadlines, and any extension of the deadlines, for

the Relocation Class Plaintiffs to use their HCVs and/or any services and benefits;
All documents maintained on each Relocation Class Plaintiff as may be required
under 24 C.F.R. § 982.158;

All documents provided to the Relocation Class Plaintiffs concerning any
available benefits and services and the administration of the HCV program,

including any written notices, listings of housing units, and informational packets;

. All communications with the Relocation Class Plaintiffs, Leumas, Defendants,

CLJ, congressional representatives, Landlords, public housing agencies, and/or
any other person regarding the Relocation.

All policies, protocols, and contracts relating to Your provision of any benefits

and services, including Mobility Counseling Services, to families receiving the HCVs You

administer, including any training materials provided to Your agents.

3.

All of Your policies effective during the Relevant Period concerning the

administration of the HCV program, including any administrative plans and agreements with

HUD.
Case 3:20-cv-01728-MPS Document 95 Filed 05/27/21 Page 10 of 12

EXHIBIT B - Excerpts of Hartford Housing's Response
Case 3:20-cv-01728-MPS Document 95 Filed 05/27/21 Page 11 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

CENTER FOR LEADERSHIP AND )
JUSTICE, for itself; TRINITY CLAUDIO, )
YULISSA ESPINAL, MARINA ILARRAZA, )
ASHLEY MATOS, MIRNA MEDINA, )
MILAGROS ORTIZ, MARITZA ROSARIO  )
and NETZABILIE TORRES, individually and )

on behalf of all others similarly situated, ECF Case

PLAINTIFFS, CASE NO. 3:20-CV-01728-MPS
v. DEFENDANT HOUSING
AUTHORITY OF THE CITY OF
UNITED STATES DEPARTMENT OF HARTFORD OBJECTION TO

HOUSING AND URBAN DEVELOPMENT;
BEN CARSON, in his official capacity as
Secretary of United States Department of
Housing and Urban Development; HOUSING )
AUTHORITY OF THE CITY OF
HARTFORD; THE CITY OF HARTFORD,
d/b/a THE CITY OF HARTFORD HOUSING )
AUTHORITY; and IMAGINEERS, LLC, )

PLAINTIFFS’ FIRST SET OF
REQUESTS FOR PRODUCTION OF
DOCUMENTS

a a ee ee

DEFENDANTS. )

DEFENDANT HOUSING AUTHORITY OF THE CITY OF HARTFORD’S
OBJECTION TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION OF
DOCUMENTS

Defendant, Housing Authority of the City of Hartford (““HACH” or “Defendant’’) through
counsel, hereby objects and responds to Plaintiffs’ First Set of Requests for Production as
follows:
General Statement and Objection

Defendant’s rights and duties with respect to Plaintiffs’ First Set of lntermogatories and
Requests for Production are specified by the Federal Rules of Court and of Civil Procedure and
the Local Federal Rules (and any standing orders), as construed in applicable case law.
Defendant therefore rejects and objects to Plaintiffs’ Instructions and the corresponding

Interrogatories and First Set of Requests for Productions to the extent that they seek to impose

burdens on Defendant that are not mandated by said rules.
Case 3:20-cv-01728-MPS Document 95 Filed 05/27/21 Page 12 of 12

Objections to Plaintiffs’ Requests for Production

1. All documents and communications concerning the Relocation, including a-g:
Answer:

Defendant objects to responding to the Request for Production that seeks
information prepared by Defendant and/or its legal counsel in preparation for trial. Such
material is confidential work product and is not subject to discovery. Moreover, Defendant
objects to responding to any Interrogatory and Request for Production that may consist of
confidential attorney-client communications. Defendant, therefore, asserts the work
product and attorney-client protection privileges.

Defendant further objects to these Requests for Production insofar as they seek
discovery related to matters other than those involved in this lawsuit. Propounding such
discovery, Plaintiffs are seeking some information that is not relevant to issues in this
lawsuit, and is neither admissible nor reasonably calculated to lead to the discovery of
admissible evidence.

Defendant objects to the Plaintiffs’ instructions and definitions on the grounds that
they are ambiguous, vague, and confusing, overly broad and seeks documents which are not
reasonably calculated to lead to the discovery of admissible evidence.

Without waiving the above objections, Defendant HACH hereby states that it will provide
responsive documents that are not the subject of the objections, on or before the deadline
for production of documents set forth in the scheduling order in this case.

2. All policies, protocols, and contracts relating to Your provision of any benefits
and services, including Mobility Counseling Services, to families receiving the
HCVs You administer, including any training materials provided to Your agents.

Answer:

Defendant objects to responding to the Request for Production that seeks information
prepared by Defendant and/or its legal counsel in preparation for trial. Such material is
confidential work product and is not subject to discovery. Moreover, Defendant objects to
responding to any Interrogatory and Request for Production that may consist of confidential
attorney-client communications. Defendant, therefore, asserts the work product and attorney-
client protection privileges.

Defendant further objects to these Requests for Production insofar as they seek
discovery related to matters other than those involved in this lawsuit. Propounding such
discovery, Plaintiffs are seeking some information that is not relevant to issues in this lawsuit,
and is neither admissible nor reasonably calculated to lead to the discovery of admissible
evidence.
